Citation Nr: 1827022	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including sleep apnea and insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee musculoskeletal strain (right knee disability).

3.  Whether a reduction in the rating for service-connected mechanical low back strain (low back disability) from 20 to 10 percent was proper.
 
4.  Entitlement to a rating in excess of 20 percent for service-connected low back disability prior to August 25, 2014.

5.  Entitlement to a rating in excess of 10 percent for service-connected low back disability from August 25, 2014.

6.  Entitlement to a rating in excess of 30 percent for service-connected PTSD.

7.  Entitlement to a compensable rating for service-connected traumatic brain injury (TBI) residuals prior to September 6, 2013.

8.  Entitlement to a rating in excess of 30 percent for service-connected TBI residuals from September 6, 2013.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2006 to August 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May and October 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The issues of service connection for a sleep disorder and increased ratings for right knee disability, low back disability, PTSD, TBI residuals, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

An October 2014 rating decision reduced the rating for low back disability from 20 to 10 percent effective August 25, 2014; the Veteran's overall compensation was not affected by that reduction; the reduced rating had been in effect for less than five years at the time; and the evidence of record at the time shows the Veteran's low back disability had improved and produced only of limitation of thoracolumbar motion consistent with a 10 percent rating.


CONCLUSION OF LAW

The October 2014 reduction in the rating for low back disability from 20 to 10 percent was proper.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 3.105, 3.344, 4.2, 4.10, 4.97, Codes 5003, 5200-03 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the reduction claim being adjudicated herein, VA's duty to notify was satisfied by a May 2014 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Crucially, the matter being adjudicated here is decided based on the evidence already in the record and, as such, further development is not required.  Moreover, the Veteran has not alleged that any development has been inadequate.  Therefore, VA's duty to assist is also met.


Legal Criteria, Factual Background, and Analysis

An October 2014 rating decision reduced the rating for the Veteran's low back disability from 20 to 10 percent, effective August 25, 2014.  Prior to that, the Veteran had been assigned a 20 percent rating from August 24, 2011.  

Under 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Furthermore, 38 C.F.R. § 3.344 provides additional requirements for ratings that have been in effect for five or more years.  Specifically, examinations less full and complete than those on which payments are authorized or continued will not be used as a basis of reduction.  Moreover, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  VA must also ensure that the evidence makes reasonably certain that any material improvement will be maintained under the ordinary conditions of life.

Procedurally, it is clear that the AOJ did not provide the notice and response time ordinarily required by 38 C.F.R. § 3.105(e).  However, the rating decision on appeal did not reduce his overall rating and, therefore, those provisions do not apply.  Moreover, because the original rating was in effect for less than five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 are also inapplicable.  Thus, the only remaining question is whether the reduction itself was factually warranted.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which, in pertinent part, provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or greater than 60 degrees but not greater than 85 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board notes that low back disability can also be evaluated based on incapacitating episodes of intervertebral disc syndrome but, as noted below, there is no evidence of such pathology in the record.  Therefore, the rating criteria for such disability will not be discussed.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

On an initial September 2011 VA examination in conjunction with the Veteran's original claim of service connection, X-rays showed a normal lumbar spine.  The Veteran said he had weekly stiffness and weakness that he treated with Aleve.  Flare-ups were reported with standing and cold weather that may last several minutes and the Veteran endorsed functional impairment insofar as he avoided sports.  However, he went about his chores without difficulty and used no assistive devices.  He denied any history of falls and said he could walk about three or four blocks and sit and stand for about ten or twenty minutes.  He also reported occasional tingling below the knees (though this was also very rare) but denied any shooting pains or radiculopathy symptoms.  The Veteran denied any incapacitating episodes of back pain where bed rest was prescribed by a physician in the prior 12 months.  Range of motion testing at the time found lumbar discomfort with flexion to 60 degrees and posterior extension to 25 degrees.  Lateral flexion and rotation were to 30 degrees.  There was mild pain and difficulty with all ranges of motion tested.  The examiner also noted that further repetitive testing found pain beginning at 40 degrees and additional limitation of flexion to 50 degrees.  The major functional impact from these findings was felt to be his pain with repetitive use, but the examiner noted that determining the impact of repetitive use during flare-ups was impossible at the time and would only be speculative.  No instability was noted.  The diagnosis was a mechanical low back strain. 

Subsequently, the AOJ granted service connection for low back disability in a January 2012 rating decision and assigned a 20 percent rating based on that examination report.  Specifically, the rating was based on the finding of limited thoracolumbar flexion between 30 and 60 degrees.  

Since then, the Veteran's treatment records reflect few reports of back pain or impairment.  In fact, a September 2011 VA treatment record after the prior examination notes low back active range of motion was within functional limits.  A more recent February 2013 record notes reports of low back pain that did not radiate with frequency dependent on activity.  The severity of the pain was up to 5 out of 10 and pain was reportedly triggered and aggravated by prolonged sitting and driving, and relieved by moving, walking, or propping the back up.  He used Aleve to treat it, but felt it was getting worse.  Another note indicates tenderness to palpation along the lumbar paraspinals.  The diagnosis was low back pain that the provider noted was primarily musculoligamentous with weaker and underused back stabilizers, overuse of back muscles, and relative tightness of the chest, hip, and pelvic muscles.  

On August 2014 VA examination (which served as the basis for the reduction in question), the Veteran denied any surgical or injection treatment for his lumbar spine disability.  He also denied any radiculopathy symptoms, but endorsed stiffness, achiness, tightness, and spasms affecting the paralumbar musculature.  He treated his disability with over-the-counter medications.  Bending, lifting, twisting, and overexertion involving the back could result in flare-ups causing increased pain and slightly decreased range of motion.  He said he used rest, stretching, and medications to treat these episodes.  He reported receiving chiropractic care on an "as-needed" basis.  He denied using assistive devices for his low back disability or any periods of complete incapacity secondary to his disability.  Range of motion tests found flexion to 90 degrees or greater (with pain at 80), extension to 30 degrees or more (with pain at 25), right lateral flexion to 30 degrees or more (with pain at the end), left lateral flexion to 30 degrees or more (with pain at the end), right lateral rotation to 30 degrees or more (with pain at the end), and left lateral rotation to 30 degrees or more (with pain at the end).  On repetitive testing, there was no change in range of motion, but the examiner did note functional loss due to pain on movement.  No other abnormalities were noted on examination, and there was no evidence of ankylosis found.  The Veteran did not have intervertebral disc syndrome and imaging did not indicate arthritis of the lumbar spine. 

Based on a review of the evidence then of record, the Board finds that there is no basis for restoring the prior 20 percent rating, as it appears the evidence readily supports the AOJ's determination that the Veteran's low back disability had improved since the initial September 2011 examination and no longer produced a disability picture resembling that contemplated by a 20 percent rating.  Specifically, even with a liberal reading of the August 2014 range of motion data that considers the effect of pain and the noted functional impairment, flexion was limited only to 80 degrees and combined thoracolumbar range of motion was limited only to 225 degrees.  Moreover, while the Board is sympathetic to the Veteran's claims and finds his reports of additional limitation of motion during flare-ups to be credible, by his own admission, such limitation is described as slight, and a higher 20 percent rating contemplates a significant 20 degree deficit, at least, in limited flexion and an even greater 105 degree deficit, at least, in limitation of combined thoracolumbar range of motion when compared to the figures from August 2014.  Moreover, while the Board also acknowledges that the Veteran reported spasms and tightness at the time, there is no evidence of accompanying gait or spinal contour abnormalities as contemplated by the criteria for a 20 percent rating.  Critically, the Veteran has not provided any contemporaneous medical evidence or allegation that contradicts the August 2014 findings.  Consequently, the Board finds the preponderance of the evidence indicates the October 2014 reduction was consistent with the evidence then of record.

Accordingly, the benefit of the doubt rule does not apply in this matter, and the appeal thereof must be denied.
ORDER

Restoration of a 20 percent rating for service-connected low back disability is denied.


REMAND

A review of the record shows there are medical questions requiring clarification.  In particular, an April 2014 VA examination report indicates the Veteran has insomnia but not sleep apnea, even though a contemporaneous psychiatric examination indicates he does not meet the diagnostic criteria for any sleep disorder, and rather that his sleep difficulties are either part of his PTSD or "are due to ordinary being awakened by noises."  However, it is entirely unclear why the Veteran did not meet the diagnostic criteria for a sleep disorder, and the examiner does not reconcile that negative finding with VA and service treatment records noting insomnia on multiple occasions.  Moreover, while the April 2014 sleep apnea examiner seemed to consider "Gulf War illnesses," it does not do so particularly thoroughly (i.e., the examiner does not address whether the Veteran may have an undiagnosed sleep disorder or a chronic multisymptom illness of unknown etiology that affects his sleeping).  Therefore, diagnostic clarification is needed.

Regarding the matters involving increased ratings and TDIU, the Board notes that the pertinent disabilities have not been assessed for severity since 2014 and the Veteran has since, both directly and indirectly (through substantive reports of current symptoms and pathology), indicated that those disabilities have worsened.  Therefore, contemporaneous examinations are needed to evaluate the current severity and functional impact of those disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his alleged sleep disorder.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please indicate, by diagnosis, all non-psychiatric sleep disability entities found.  

b. The examiner should also indicate whether the Veteran has a sleep disability which: 

i. by history, examination, or laboratory testing, cannot be attributed to any known clinical diagnosis; or 

ii. constitutes a chronic multisymptom illness of unknown etiology.

c. For each diagnosable sleep disability identified that IS NOT a chronic multisymptom illness of unknown etiology, the examiner should opine as to whether such disability is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER): 

i. related to the Veteran's military service; 
 
ii. CAUSED BY OR PROXIMATELY DUE TO the Veteran's service-connected PTSD; OR

iii. AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected PTSD.

All diagnostic findings (or lack thereof) must be reconciled with any conflicting findings or evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his alleged sleep disorder and the current severity of his service-connected PTSD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and functional impairment associated with the Veteran's PTSD in sufficient detail to allow for application of the pertinent rating criteria.  

In so finding, the examiner should note whether the Veteran meets the diagnostic criteria for psychiatric diagnoses other than PTSD and, if so, indicate whether it is possible to distinguish the symptoms, pathology, and impairment associated with service-connected PTSD from those associated with nonservice-connected psychiatric disabilities.  The examiner should ALSO indicate whether it is possible to distinguish the symptoms, pathology, and impairment attributable to service-connected PTSD from that attributable to the Veteran's service-connected TBI residuals.  If it is possible to make such distinctions, the examiner should then do so clearly. 

The examiner should also respond to the following: 

a. Does the Veteran meet the diagnostic criteria for any psychiatric sleep disorders?  If not, the examiner should explain why, outlining the pertinent diagnostic criteria and indicating why the Veteran does not meet them.  The examiner must also reconcile all diagnostic findings (or lack thereof) with conflicting evidence in the record, to include the notations of insomnia in the Veteran's VA and service treatment records.

b. For each psychiatric sleep disorder diagnosed, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such is related to the Veteran's military service, to include the notations of insomnia therein.

c. For each psychiatric sleep disorder diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such is:

i. CAUSED BY OR PROXIMATELY DUE TO the Veteran's service-connected PTSD; or
 
ii. AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected PTSD.

Finally, the examiner should comment on the expected impact the Veteran's service-connected PTSD would have on his ability to work, to include indicating the types of work that would remain feasible despite such disability and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his neuropathic symptoms.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and impairment associated with the Veteran's TBI residuals to allow for application of the pertinent rating criteria.  In so finding, the examiner should also indicate whether it is possible to distinguish the symptoms, pathology, and impairment associated with his TBI residuals from those associated with the Veteran's service-connected PTSD.  If so, the examiner should do so clearly.

Finally, the examiner should comment on the expected impact of the Veteran's TBI residuals on his ability to work, to include noting the types of work that would remain feasible and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right knee and low back disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and impairment of function associated with the Veteran's right knee and low back disabilities in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner should also comment on the expected impact the Veteran's right knee and low back disabilities have on his ability to work, to include noting the types of work that would remain feasible despite such disabilities and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The AOJ should then review the record, conduct any additional development indicated (i.e., additional examinations or opinions regarding occupational impairment) and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


